FILED
                            NOT FOR PUBLICATION
                                                                            AUG 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-10000

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cr-00004-APG-GWF-27
 v.

FREDRICK THOMAS, aka 1Stunna,                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted August 10, 2016**
                             San Francisco, California

Before: GRABER, and McKEOWN, Circuit Judges, and PETERSON,*** District
Judge.

      Defendant Fredrick Thomas appeals his conviction of one count of

participating in the conduct of a Racketeer Influenced and Corrupt Organizations

        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Rosanna Malouf Peterson, United States District Judge
for the Eastern District of Washington, sitting by designation.
("RICO") enterprise, in violation of 18 U.S.C. § 1962(c), and one count of RICO

conspiracy, in violation of 18 U.S.C. § 1962(d). Reviewing de novo the

sufficiency of the indictment, United States v. Olander, 572 F.3d 764, 766 (9th Cir.

2009), we affirm.

      1. We assume, without deciding, that the government was required to set

forth, in the indictment, more than just the elements of the offense. See United

States v. Woodruff, 50 F.3d 673, 676 (9th Cir. 1995) ("Generally, an indictment is

sufficient if it sets forth the elements of the charged offense so as to ensure the

right of the defendant not to be placed in double jeopardy and to be informed of the

offense charged."). Here, "read in its entirety, construed according to common

sense, and interpreted to include facts which are necessarily implied," United

States v. Hinton, 222 F.3d 664, 672 (9th Cir. 2000) (internal quotation marks

omitted), the indictment sufficiently alleges that Defendant participated in the

RICO enterprise. Defendant was a "member" of the organization. To become a

member, he was required "to be formally vouched for by at least two other

members in good standing." Members collaborate online "to share information and

to solicit and recruit other members to engage in activities, including but not

limited to criminal activities, in order to achieve the common objectives of the

enterprise." Acting "in concert" with other members of the RICO enterprise,


                                           2
Defendant’s criminal activities in furtherance of the enterprise "include, but are not

limited to, unlawful transfer and use of a means of identification, and possession of

fifteen (15) or more counterfeit and unauthorized access devices." Those

allegations, read along with the indictment in its entirety, sufficiently establish that

Defendant "participated in the operation or management of the enterprise." Reves

v. Ernst & Young, 507 U.S. 170, 183 (1993).

      2. The indictment sufficiently alleged a domestic application of the RICO

statute with sufficient ties to U.S. commerce. See RJR Nabisco, Inc. v. European

Cmty., 136 S. Ct. 2090, 2105–06 (2016). For example, "[m]embers and associates

of the Carder.su organization operate principally in Las Vegas, Nevada." Members

dumped stolen credit and debit card data "from the United States," sold personal

data stolen from American victims, manufactured and sold counterfeit driver’s

licenses to members, and used protected drop sites in the District of Nevada to

protect the criminal enterprise.

      AFFIRMED.




                                            3